Order entered on or about September 30, 1966, unanimously reversed, on the law and on the facts, without costs or disbursements and the motion denied. It was an improvident exercise of discretion to grant the application of the infant to file a notice of claim some 11 months after the cause of action accrued. (General Municipal Law, § 50-e). The infant was 17 years of age and relief was sought primarily on the familiar allegation that neither he nor his father knew of the necessity for filing a claim within the statutory period of 90 days. There has been a complete failure to show a cognizable relation between the fact of infancy and the failure to file a claim within the statutory time limitation. (Sehnee v. City of New York, 285 App. Div. 1130, affd. 1 N Y 2d 697.) Concur — 'Stevens, J. P., Steuer, Tilzer, Rabin and Bastow, JJ.